Respondents.— Motions for an adjournment and a stay of enforcement of the determination under review pending appeal denied, without costs. Respondent receiver of taxes is directed to retain custody of funds in dispute subject to further order of this court, without prejudice to a temporary investment of such funds in a special time deposit or certificates of deposit authorized by section 11 of the General Municipal Law, upon duly adopted resolution of both appellant and respondent boards of education authorizing such investment. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.